 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) between Synthetic Biologics, Inc.
(formerly known as Adeona Pharmaceuticals, Inc.), a Nevada corporation, (the
“Company”), and C. Evan Ballantyne (the “Executive”) is effective as of March
18, 2015 (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, the Executive has been employed by the Company as its Chief Financial
Officer pursuant to the terms of an Employment Agreement dated February 6, 2012
(the “Prior Employment Agreement”);

 

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Financial Officer and the Executive desires to accept such employment, on the
terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and the Executive have mutually agreed that, as of the
Effective Date, this Agreement shall replace the Prior Employment Agreement in
its entirety.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                  EMPLOYMENT.

 

(a)                TERMINATION OF PRIOR EMPLOYMENT AGREEMENT. Effective as of
11:59 p.m. on the day immediately prior to the Effective Date, the Prior
Employment Agreement shall automatically terminate and be of no further force
and effect.

 

(b)               EMPLOYMENT TERM. The Company hereby offers to continue to
employ the Executive, and the Executive hereby accepts continued employment by
the Company, upon the terms and conditions set forth in this Agreement, until
the termination of the Executive’s employment in accordance with Section 10
below, as applicable (the “Employment Term”). The Executive shall be employed
for two years unless there is an earlier termination in accordance with Section
10 below.

 

2.                  POSITION & DUTIES. During the Employment Term, the Executive
shall serve as the Company’s Chief Financial Officer. As Chief Financial
Officer, the Executive shall have such duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies and such other duties and
responsibilities as the Company’s Chief Executive Officer and the Board of
Directors (the “Board”) shall designate that are consistent with the Executive’s
position as Chief Financial Officer, including directing, supervising and having
responsibility for all aspects of the operations and general affairs of the
Company as directed by the Board. The Executive shall report to, and be subject
to, the lawful direction of the Chief Executive Officer and the Board. During
the Employment Term, the Executive shall use his best efforts to perform
faithfully and efficiently the duties and responsibilities assigned to the
Executive hereunder and devote all of the Executive’s business time (excluding
periods of vacation and other approved leaves of absence) to the performance of
the Executive’s duties with the Company. During the Term, the Executive shall
also serve, without additional compensation, as a member of the Board and in
such other executive-level positions or capacities as may, from time to time, be
reasonably requested by the Board.

 



1

 

 

3.                  LOCATION. Unless the parties otherwise agree in writing, at
all times during the Employment Term, the Executive’s principal place of
business for performance of the services under this Agreement shall be from
various locations.

 

4.                  BASE SALARY. The Company agrees to pay the Executive a base
salary (the “Base Salary”) at an annual rate of $335,000, payable semi-monthly
in accordance with the regular payroll practices of the Company. The Executive’s
Base Salary shall be subject to review and adjustment from time to time by the
Chief Executive Officer and the Board (or a committee thereof) in its sole
discretion, but may not be decreased. The base salary as determined herein from
time to time shall constitute “Base Salary” for purposes of this Agreement.

 

5.                  ANNUAL BONUS. With respect to each calendar year during the
Employment Term (beginning in the year of the Effective Date), the Executive
will be eligible to earn an annual performance bonus (the “Annual Bonus”).
Beginning in the 2015 calendar year and for each full calendar year thereafter,
the Executive will be eligible for an Annual Bonus of up to seventy five (75%)
of the Base Salary. The Annual Bonus will be based upon the Board’s assessment
of the Executive’s performance and the Company’s attainment of targeted goals as
set by the Board in its sole discretion. The Annual Bonus, if any, will be
subject to applicable payroll deductions and withholdings. Following the close
of each calendar year, the Board will determine whether the Executive has earned
the Annual Bonus, and the amount of any Annual Bonus, based on the set criteria.
No amount of the Annual Bonus is guaranteed, and the Executive must be an
employee in good standing through the end of the applicable calendar year to be
eligible to receive an Annual Bonus; no partial or prorated bonuses will be
provided. The Annual Bonus, if earned, will be paid on or about December 1, but
no later than December 31, of the applicable calendar year for which the Annual
Bonus is being measured. The Executive’s eligibility for an Annual Bonus is
subject to change in the discretion of the Board (or any authorized committee
thereof).

 

6.                  EQUITY. In accordance with the terms of the Employment
Agreement dated February 6, 2012 between the Executive and the Company, the
Executive was granted a non-qualified option to purchase 425,000 shares of the
Company’s publicly traded common stock (the “Initial Grant”) subject to the
terms of the Company’s 2010 Stock Incentive Plan (as amended) (the “Plan”) and
the related stock option agreement between the parties dated “Initial Grant
Agreement”). Except as specifically provided herein, the provisions of the
Initial Grant Agreement and the Executive’s rights with respect to the Initial
Grant shall continue.

 



2

 

 

7.                  EMPLOYEE BENEFITS.

 

(a)                BENEFIT PLANS. The Executive shall, in accordance with
Company policy and the terms of the applicable Company benefit plan documents,
be eligible to participate in any benefit plan or arrangement, including health,
life and disability insurance, retirement plans and the like, that may be in
effect from time to time and made available to the Company’s senior management.
All matters of eligibility for coverage or benefits under any benefit plan shall
be determined in accordance with the provisions of such plan. The Company
reserves the right to change, alter, or terminate any benefit plan in its sole
discretion. Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

(b)               VACATION. The Executive shall be entitled to twenty-two (22)
days paid vacation and sick leave per year in accordance with the Company’s
policies and shall be entitled to accrue ten (10) days of vacation time during
the Employment Term in accordance with the Company’s vacation policy. Vacation
is to be taken at such intervals as shall be appropriate and consistent with the
proper performance of the Executive’s duties hereunder. The existing vacation
accrued for the past three (3) years to date not to exceed ten (10) days will
rollover into this Agreement.

 

(c)                SUPPLEMENTAL DISABILITY BENEFITS. During the Employment Term,
the Company will pay for the applicable premiums for the Executive’s coverage
under its existing supplemental disability policy.

 

(d)               GENERAL EXPENSE REIMBURSEMENTS. The Company will reimburse the
Executive for all reasonable business expenses, including travel, computer and
cellular phone costs that the Executive incurs in performing the services
hereunder pursuant to the Company’s usual expense reimbursement policies and
practices, following submission by the Executive of reasonable documentation
thereof. All reimbursements provided under this Agreement shall be made in
accordance with the requirements of Section 409A (as defined below) to the
extent that such reimbursements are subject to Section 409A, including, as
applicable, the requirements that (i) any reimbursement is for expenses incurred
during the Employment Term, (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for any other benefit.

 

(e)                INDEMNIFICATION. The Company shall provide the Executive will
full advance indemnification to the extent permitted by Nevada law, including
indemnification for activities at all subsidiaries.

 

8.                  CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS. As a
condition of employment, the Executive agrees to execute and abide by the
Company’s current form of Proprietary Information, Inventions, Non-Solicitation
and Non-Competition Agreement (the “Confidentiality Agreement”), which may be
amended by the parties from time to time without regard to this Agreement. The
Confidentiality Agreement contains provisions that are intended by the parties
to survive and do survive termination of this Agreement.

 



3

 

 

9.                  OUTSIDE ACTIVITIES DURING EMPLOYMENT.

 

(a)                NO ADVERSE INTERESTS. The Executive agrees not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest known by him to be adverse or antagonistic to the Company, its business
or prospects, financial or otherwise during the Employment Term without the
consent of the Board. Except with the prior written consent of the Board, during
the Employment Term the Executive will not undertake or engage in any other
employment, occupation or business enterprise. Notwithstanding the foregoing,
nothing shall not prevent the Executive from participating in charitable, civic,
educational, professional, community or industry affairs or, with prior approval
of the Board, serving on the board of directors or advisory boards of other
companies; provided that such activities or services do not (i) create a
conflict with his employment hereunder; (ii) materially interfere with the
performance of his duties; or (iii) violate the terms of the Confidentiality
Agreement.

 

(b)               NONCOMPETITION. Other than as permitted by Section 9(a),
during the Employment Term and for the one year period thereafter (the
“Non-Competition Period”), except on behalf of the Company, the Executive will
not directly or indirectly, whether as an officer, director, stockholder,
partner, proprietor, associate, representative, consultant, or in any capacity
whatsoever engage in, become financially interested in, participate in, be
employed by or have any business connection with any other person, corporation,
firm, partnership or other entity whatsoever which competes with the Company,
anywhere throughout the world, in any line of business engaged in (or planned to
be engaged in) by the Company other than de minimis stock holdings in public
companies; provided, however, that anything above to the contrary
notwithstanding, he may own, as a passive investor, securities of any competitor
corporation, so long as his direct holdings in any one such corporation shall
not in the aggregate constitute more than one percent (1%) of the voting stock
of such corporation, and provided that the Executive promptly discloses to the
Board any such participation, other than such de minimis stock holdings.

 

(c)                NONSOLICITATION. During the Non-Competition Period, Executive
shall not, directly or indirectly, (i) induce or attempt to induce or aid others
in inducing anyone working at or for the Company to cease working at or for the
Company, or in any way interfere with the relationship between the Company and
anyone working at or for the Company except in the proper exercise of
Executive’s authority or (ii) in any way interfere with the relationship between
the Company and any customer, supplier, licensee or other business relation of
the Company) SCOPE.  If, at the time of enforcement of this Section 9, a court
shall hold that the duration, scope, area or other restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 

(d) SCOPE.  If, at the time of enforcement of this Section 9, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 



4

 

 

(e) INDEPENDENT AGREEMENT.  The covenants made in this Section 9 shall be
construed as an agreement independent of any other provisions of this Agreement,
and shall survive the termination of this Agreement.  Moreover, the existence of
any claim or cause of action of Executive against the Company or any of its
affiliates, whether or not predicated upon the terms of this Agreement, shall
not constitute a defense to the enforcement of these covenants.

 

10.              TERMINATION. The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur:

 

(a)                DISABILITY. Upon the 30th day following the Executive’s
receipt of notice of the Company’s termination due to Disability (as defined in
this Section); provided that, the Executive has not returned to full-time
performance of his duties within thirty (30) days after receipt of such notice.
If the Company determines in good faith that the Executive’s Disability has
occurred during the term of this Agreement, it will give the Executive written
notice of its intention to terminate his employment.  For purposes of this
Agreement, “Disability” shall occur when the Board determines that the Executive
has become physically or mentally incapable of performing the essential
functions of his job duties under this Agreement with or without reasonable
accommodation, for ninety (90) consecutive days or one hundred twenty (120)
nonconsecutive days in any twelve (12) month period. For purposes of this
Section, at the Company’s request, the Executive agrees to make himself
available and to cooperate in a reasonable examination by an independent
qualified physician selected by the Board.

 

(b)               DEATH. Automatically on the date of death of the Executive.

 

(c)                CAUSE. Immediately upon written notice by the Company to the
Executive of a termination for Cause. For purposes of this Agreement, “Cause”
shall mean the occurrence of any of the following events, as determined by the
Board in its sole and absolute discretion: (i) gross insubordination, acts of
embezzlement or misappropriation of funds, fraud, dereliction of fiduciary
obligations; (ii) conviction of a felony or other crime involving moral
turpitude, dishonesty or theft (including entry of a nolo contendere plea);
(iii) willful unauthorized disclosure of confidential information belonging to
the Company or entrusted to the Company by a client; (iv) material violation of
any provision of this Agreement, of any Company policy, and/or of the
Confidentiality Agreement, which, to the extent it is curable by the Executive,
is not cured by the Executive within thirty (30) days of receiving written
notice of such violation by the Company; (v) being under the influence of drugs
(other than prescription medicine or other medically-related drugs to the extent
that they are taken in accordance with their directions) during the performance
of the Executive’s duties under this Agreement; (vi) engaging in behavior that
would constitute grounds for liability for harassment (as proscribed by the U.S.
Equal Employment Opportunity Commission Guidelines or any other applicable state
or local regulatory body) or other egregious conduct that violates laws
governing the workplace; (vii) willful failure to perform his written assigned
tasks, where such failure is attributable to the fault of the Executive which,
to the extent it is curable by the Executive, is not cured by Executive within
thirty (30) days of receiving written notice of such violation by the Company.

 



5

 

 

(d)               WITHOUT CAUSE. Upon written notice by the Company to the
Executive of an involuntary termination without Cause and other than due to
death or Disability.

 

(e)                WITH GOOD REASON. Upon the Executive’s notice following the
end of the Cure Period (as defined in this Section). For purposes of this
Agreement, “Good Reason” for the Executive to terminate his employment hereunder
shall mean the occurrence of any of the following events without the Executive’s
consent: (i) a material reduction in the Executive’s Base Salary (other than an
across-the-board decrease in base salary applicable to all executive officers of
the Company); (ii) a material breach of this Agreement by the Company; (iii) a
material reduction in the Executive’s duties, authority and responsibilities
relative to the Executive’s duties, authority, and responsibilities in effect
immediately prior to such reduction; or (iv) the relocation of the Executive’s
principal place of employment, without the Executive’s consent, in a manner that
lengthens his one-way commute distance by fifty (50) or more miles from his
then-current principal place of employment immediately prior to such relocation;
provided, however, that, any such termination by the Executive shall only be
deemed for Good Reason pursuant to this definition if: (1) the Executive gives
the Company written notice of his intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that he
believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and (3)
the Executive voluntarily terminates his employment within thirty (30) days
following the end of the Cure Period.

 

(f)                WITHOUT GOOD REASON. Upon the expiration of the Transition
Period (as defined in this Section) unless otherwise provided by the Company as
provided herein. The Executive shall provide thirty (30) days’ prior written
notice (the “Transition Period”) to the Company of the Executive’s intended
termination of employment without Good Reason (“Voluntary Termination”). During
the Transition Period, the Executive shall assist and advise the Company in any
transition of business, customers, prospects, projects and strategic planning,
and the Company shall continue to pay Executive’s Base Salary and benefits
through the end of the Transition Period. The Company may, in its sole
discretion, upon five (5) days prior written notice to the Executive, make such
termination of employment effective earlier than the expiration of the
Transition Period (“Early Termination Right”), but it shall pay the Executive’s
Base Salary and benefits through the earlier of: the end of the Transition
Period, or the date that the Executive accepts full-time employment or a
full-time consulting engagement from a third party.

 

11.              CONSEQUENCES OF TERMINATION. Any termination payments made and
benefits provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time. Subject to satisfaction of
each of the conditions set forth in Section 12, the following amounts and
benefits shall be due to the Executive. Any Accrued Amounts (as defined in
Section 11(a)) shall be payable on the next regularly scheduled Company payroll
date following the date of termination or earlier if required by applicable law.

 

(a)                DISABILITY. Upon employment termination due to Disability,
the Company shall pay or provide the Executive: (i) any unpaid Base Salary
through the date of termination and any accrued vacation; (ii) any unpaid Annual
Bonus earned with respect to any calendar year ending on or preceding the date
of termination; (iii) reimbursement for any unreimbursed expenses incurred
through the date of termination; and (iv) all other payments and benefits to
which the Executive may be entitled under the terms of any applicable
compensation arrangement or benefit, equity or perquisite plan or program or
grant or this Agreement, including but not limited to any applicable insurance
benefits (collectively, “Accrued Amounts”). In addition, upon the Executive’s
termination due to Disability, the Executive shall be entitled to exercise any
vested equity award(s) granted to the Executive for a period equal to the
shorter of: (i) six months after termination, or (ii) remaining term of the
award(s).

 



6

 

 

(b)               DEATH. In the event the Employment Term ends on account of the
Executive’s death, the Executive’s estate (or to the extent a beneficiary has
been designated in accordance with a program, the beneficiary under such
program) shall be entitled to any Accrued Amounts, including but not limited to
proceeds from any Company sponsored life insurance programs. In addition, upon
the Executive’s death, the Company will extend the time period that the
Executive’s estate (or to the extent a beneficiary has been designated in
accordance with a program, the beneficiary under such program) shall be entitled
to exercise any vested equity award(s) granted to the Executive for a period
equal to the shorter of: (i) six (6) months after termination, or (ii) remaining
term of the award(s).

 

 

 

(c)                TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the
Executive’s employment should be terminated (i) by the Company for Cause, or
(ii) by the Executive without Good Reason, the Company shall pay to the
Executive any Accrued Amounts only, and shall not be obligated to make any
additional payments to the Executive.

 

(d)               TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the
Executive’s employment by the Company is terminated by the Company without Cause
(and not due to Disability or death) or by the Executive for Good Reason, then
the Company shall pay or provide the Executive with the Accrued Amounts and
subject to compliance with Section 12:

 

                                                                   
i.                        continue payment of the Executive’s Base Salary as in
effect immediately preceding the last day of the Employment Term (ignoring any
decrease in Base Salary that forms the basis for Good Reason), for a period of
twelve (12) months following the termination date (the “Severance Period”) on
the Company’s regular payroll dates; provided, however, that any payments
otherwise scheduled to be made prior to the effective date of the General
Release (namely, the date it can no longer be revoked) shall accrue and be paid
in the first payroll date that follows such effective date with subsequent
payments occurring on each subsequent Company payroll date;

 

                                                                 
ii.                        if the Executive timely elects continued coverage
under COBRA for himself and his covered dependents under the Company’s group
health plans following such termination, then the Company shall pay the COBRA
premiums necessary to continue the Executive’s and his covered dependents’
health insurance coverage in effect for himself (and his covered dependents) on
the termination date until the earliest of (i) twelve (12) months following the
termination date; (ii) the date when the Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment; or (iii) the date the Executive ceases to be
eligible for COBRA continuation coverage for any reason, including plan
termination (such period from the termination date through the earlier of
(i)-(iii), the “COBRA Payment Period”). Notwithstanding the foregoing, if at any
time the Company determines that its payment of COBRA premiums on the
Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
paying COBRA premiums pursuant to this Section, the Company shall pay the
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to the Executive’s payment
of COBRA premiums and without regard to the expiration of the COBRA period prior
to the end of the COBRA Payment Period. Nothing in this Agreement shall deprive
the Executive of his rights under COBRA or ERISA for benefits under plans and
policies arising under his employment by the Company; and

 



7

 

 

                                                                  iii.
                        Executive shall be entitled to exercise any vested
equity award(s) granted to the Executive for a period equal to the shorter of:
(i) six (6) months after termination , or (ii) the remaining term of the
award(s).

 

If the Executive’s employment by the Company is terminated by the Company
without Cause (and not due to Disability or death) or by the Executive for Good
Reason, then the Executive will be eligible to receive additional severance
benefits including, but not limited to, a pro-rata portion of the Executive’s
Annual Bonus, as determined by the Board of Directors, for the performance year
in which the Executive’s termination occur.

 

12.              CONDITIONS. Any payments or benefits made or provided pursuant
to Section 11 (other than Accrued Amounts) are subject to the Executive’s (or,
in the event of the Executive’s death, the beneficiary’s or estate’s, or in the
event of the Executive’s Disability, the guardian’s):

 

(a)                compliance with the provisions of Section 8 hereof;

 

(b)               delivery to the Company of an executed waiver and general
release of any and all known and unknown claims, and other provisions and
covenants, in the form acceptable to the Company (which shall be delivered to
the Executive within five (5) business days following the termination date) (the
“General Release”) within 21 days of presentation thereof by the Company to the
Executive (or a longer period of time if required by law), and permitting the
General Release to become effective in accordance with its terms; and

 

(c)                delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans effective as of the termination date.

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive within
fifteen (15) days of the expiration of such revocation period without the
occurrence of a revocation by the Executive (or such later date as may be
required under Section 19 of this Agreement). Nevertheless (and regardless of
whether the General Release has been executed by the Executive), upon any
termination of the Executive’s employment, the Executive shall be entitled to
receive any Accrued Amounts, payable after the date of termination in accordance
with the Company’s applicable plan, program, policy or payroll procedures.
Notwithstanding anything to the contrary in this Agreement, if any severance pay
or benefits are deferred compensation under Section 409A (as defined below), and
the period during which the Executive may sign the General Release begins in one
calendar year and the first payroll date following the period during which the
Executive may sign the General Release occurs in the following calendar year,
then the severance pay or benefit shall not be paid or the first payment shall
not occur until the later calendar year.

 



8

 

 

13.              CONSEQUENCES OF A CHANGE IN CONTROL.

 

(a)                Upon the closing of a Change in Control (as defined below),
the time period that the Executive shall have to exercise all vested stock
options and other awards that the Executive may have under the Plan (including
the Initial Grant) or any successor equity compensation plan as may be in place
from time to time shall be equal to the shorter of: (i) six (6) months days
after termination, or (ii) the remaining term of the award(s).

 

(b)               If within one year after the occurrence of a Change in
Control, the Executive terminates his employment with the Company for Good
Reason or the Company terminates the Executive's employment for any reason other
than death, Disability or Cause, the Company (or the then former Company
subsidiary employing the Executive), or the consolidated, surviving or
transferee person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, the Executive shall be entitled to
receive from the Company (i) the portion of the Base Salary for periods prior to
the effective date of termination accrued but unpaid (if any); (ii) all
unreimbursed expenses (if any), subject to Section 7(b); (iii) an aggregate
amount (the “Change in Control Severance Amount”) equal to two times the sum of
the Base Salary plus an amount equal to the bonus that would be payable if the
“target” level performance were achieved under the Company's annual bonus plan
(if any) in respect of the fiscal year during which the termination occurs (or
the prior fiscal year if bonus levels have not yet been established for the year
of termination); and (iv) the payment or provision of any Other Benefits. The
Change in Control Severance Amount shall be paid in a lump sum, if the Change in
Control event constitutes a “change in the ownership” or a “change in the
effective control” of the Company or a “change in the ownership of a substantial
portion of a corporation's assets” (each within the meaning of Section 409A), or
in 48 substantially equal payments, if the Change in Control event does not so
comply with Section 409A. The lump sum amount shall be paid, or the installment
payments shall commence, as applicable, on the first scheduled payroll date (in
accordance with the Company's payroll schedule in effect for the Executive
immediately prior to such termination) that occurs on or following the date that
is 30 days after the Executive's termination of employment; provided, however,
that the payment of such severance amount is subject to the Executive's
compliance with the requirement to deliver the General Release contemplated
pursuant to Section 12(b). Any such installment payment shall be treated as a
separate payment as defined under Treasury Regulation §1.409A-2 (b)(2). If the
Executive is a “specified employee” (as determined under the Company's policy
for identifying specified employees) on the date of his “separation from
service” (within the meaning of Section 409A) and if any portion of the
severance amount described in clause (iii) would be considered “deferred
compensation” under Section 409A, such severance amount shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following the Executive's separation from service (unless any
such payment(s) shall satisfy the short-term deferral rule, as defined in
Treasury Regulation §1.409A-1(b)(4), or shall be treated as separation pay under
Treasury Regulation §1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)). If paid in
installments, the first payment that can be made shall include the cumulative
amount of any amounts that could not be paid during such six-month period. In
addition, interest will accrue at the 10-year T-bill rate (as in effect as of
the first business day of the calendar year in which the separation from service
occurs) on such lump sum amount or installment payments, as applicable, not paid
to the Executive prior to the first business day after the sixth month
anniversary of his separation from service that otherwise would have been paid
during such six-month period had this delay provision not applied to the
Executive and shall be paid at the same time at which the lump sum payment or
the first installment payment, as applicable, is made after such six-month
period. Notwithstanding the foregoing, a payment delayed pursuant to the
preceding three sentences shall commence earlier in the event of the Executive's
death prior to the end of the six-month period. Upon the termination of
employment with the Company for Good Reason by the Executive or upon the
involuntary termination of employment with the Company of the Executive for any
reason other than death, Disability or Cause, in either case within two years
after the occurrence of a Change in Control, the Company (or the then former
Company subsidiary employing the Executive), or the consolidated, surviving or
transferee person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall also provide, for the period of
two consecutive years commencing on the date of such termination of employment,
medical, dental, life and disability insurance coverage for the Executive and
the members of his family which is not less favorable to the Executive than the
group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of his family at the time of
termination.

 



9

 

 

(c) For purposes of this Agreement, “Change in Control” means:

 

(i) any person or entity becoming the beneficial owner, directly or indirectly,
of securities of the Company representing fifty percent (50%) of the total
voting power of all its then outstanding voting securities;

 

(ii) a merger or consolidation of the Company in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation; or

 

(iii) a sale of substantially all of the assets of the Company or a liquidation
or dissolution of the Company.

 

14.              ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by the Executive. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors, assigns and legal
representatives. Any such successor or assign of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

 



10

 

 

15.              NOTICE. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (a) on the date of delivery if delivered
by hand, (b) on the date of transmission, if delivered by confirmed facsimile,
(c) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Synthetic Biologics, Inc.

Attn: Board of Directors

155 Gibbs Street, Suite 412

Rockville, MD 20850

(734) 332-7878 (fax)

 

and a copy (which shall not constitute notice) shall also be sent to:

 

Leslie Marlow, Esq.

Gracin & Marlow, LLP

405 Lexington Avenue, 26th Floor

New York, New York 10174

(212) 208-4657

 

If to the Executive:

 

To the most recent address of the Executive set forth in the personnel records
of the Company or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

16.              SECTION HEADINGS; INCONSISTENCY. The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.

 



11

 

 

17.              SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

18.              COUNTERPARTS. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

 

19.              SECTION 409A.

 

(a)                Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code (the “Code”) and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”). Severance benefits shall not commence until the
Executive has a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“separation from service”). Each installment of severance benefits is a separate
“payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the
severance benefits are intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9). However, if such exemptions are not available and the Executive
is, upon separation from service, a “specified employee” for purposes of Section
409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after the
Executive’s separation from service, or (ii) the Executive’s death. The parties
acknowledge that the exemptions from application of Section 409A to severance
benefits are fact specific, and any later amendment of this Agreement to alter
the timing, amount or conditions that will trigger payment of severance benefits
may preclude the ability of severance benefits provided under this Agreement to
qualify for an exemption.

 

(b)               It is intended that this Agreement shall comply with the
requirements of Section 409A, and any ambiguity contained herein shall be
interpreted in such manner so as to avoid adverse personal tax consequences
under Section 409A. Notwithstanding the foregoing, the Company shall in no event
be obligated to indemnify the Executive for any taxes or interest that may be
assessed by the Internal Revenue Service pursuant to Section 409A of the Code to
payments made pursuant to this Agreement.

 

20.              SECTION 4999 EXCISE TAX.

 

(a)                If any payments, rights or benefits (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement of the
Executive with the Company or any person affiliated with the Company) (the
“Payments”) received or to be received by the Executive will be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any similar tax
that may hereafter be imposed), then, except as set forth in Section 20(b)
below, the Company shall pay to the Executive an amount in addition to the
Payments (the “Gross-Up Payment”) as calculated below. The Gross Up Payment
shall be in an amount such that, after deduction of any Excise Tax on the
Payments and any federal, state and local income and employment tax and Excise
Tax on the Gross Up Payment, but before deduction for any federal, state or
local income and employment tax on the Payments, the net amount retained by the
Executive shall be equal to the Payments.

 



12

 

 

(b)               The process for calculating the Excise Tax, determining the
amount of any Gross-Up Payment and other procedures relating to this Section 20,
including the time period for making the Gross-Up Payment, are set forth in
Appendix A attached hereto. For purposes of making the determinations and
calculations required herein, the Accounting Firm (as defined in Appendix A) may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that the Accounting Firm shall make
such determinations and calculations on the basis of “substantial authority”
(within the meaning of Section 6662 of the Code) and the Company shall use
reasonable efforts to cause the Accounting Firm to provide opinions to that
effect to both the Company and Executive.

 

21.              REPRESENTATIONS. The Executive represents and warrants to the
Company that the Executive has the legal right to enter into this Agreement and
to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder. The Executive further represents and warrants that he has
been advised to consult with an attorney and that he has been represented by the
attorney of his choosing during the negotiation of this Agreement, that he has
consulted with his attorney before executing this Agreement, that he has
carefully read and fully understand all of the provisions of this Agreement and
that he is voluntarily entering into this Agreement.

 

22.              WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

23.              SURVIVAL. The respective obligations of, and benefits afforded
to, the Company and the Executive which by their express terms or clear intent
survive termination of the Executive’s employment with the Company, including,
without limitation, the provisions of Section 8 and Sections 10 through 29,
inclusive of this Agreement, will survive termination of the Executive’s
employment with the Company, and will remain in full force and effect according
to their terms.

 

24.              AGREEMENT OF THE PARTIES. The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Neither the Executive
nor the Company shall be entitled to any presumption in connection with any
determination made hereunder in connection with any arbitration, judicial or
administrative proceeding relating to or arising under this Agreement.

 



13

 

 

25.              INTEGRATION. This Agreement, together with the Confidentiality
Agreement and the Initial Grant Agreement, contains the complete, final and
exclusive agreement of the parties relating to the terms and conditions of the
Executive’s employment and the termination of the Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the parties, including but not limited to the Prior
Employment Agreement. The Executive acknowledges and agrees that the Company has
fully satisfied, and has no further obligations to the Executive arising under,
or relating to, the Prior Employment Agreement or any other employment or
consulting arrangement or understanding or otherwise.

 

26.              AMENDMENT. This Agreement cannot be amended or modified except
by a written agreement signed by the Executive and a duly authorized officer of
the Company.

 

27.              WAIVER. No term, covenant or condition of this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
party against whom the wavier is claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.

 

28.              CHOICE OF LAW. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware
without regard to its conflict of laws principles.

 

29.              DISPUTE RESOLUTION. To ensure the rapid and economical
resolution of disputes that may arise in connection with the Executive’s
employment with the Company, the Executive and the Company both agree that any
and all disputes, claims, or causes of action, in law or equity, including but
not limited to statutory claims, arising from or relating to the enforcement,
breach, performance, or interpretation of this Agreement, the Executive’s
employment with the Company, or the termination of the Executive’s employment
from the Company, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in Delaware by JAMS, Inc. (“JAMS”) or its
successors. Both the Executive and the Company acknowledge that by agreeing to
this arbitration procedure, each waives the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. Any such
arbitration proceeding will be governed by JAMS’ then applicable rules and
procedures for employment disputes, which can be found at
http://www.jamsadr.com/rules-clauses/, and which will be provided to the
Executive upon request. In any such proceeding, the arbitrator shall: (i) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Executive and the Company each
shall be entitled to all rights and remedies that either would be entitled to
pursue in a court of law; provided, however, that in no event shall the
arbitrator be empowered to hear or determine any class or collective claim of
any type. Nothing in this Agreement is intended to prevent either the Company or
the Executive from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration pursuant to applicable law.
The Company shall pay all filing fees in excess of those which would be required
if the dispute were decided in a court of law, and shall pay the arbitrator’s
fees and any other fees or costs unique to arbitration.

 



14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 

  Synthetic Biologics, Inc.         By:  /s/ Jeffrey Riley     Name: Jeffrey
Riley     Title: President and Chief Executive Officer         Date: 3/18/2015  
      C. Evan Ballantyne         /s/ C. Evan Ballantyne   Date: 3/18/2015

 

15

 

 

APPENDIX A

 

TAX GROSS-UP PAYMENT RULES AND PROCEDURES

 

1.                  Subject to Paragraph 3 below, all determinations required to
be made under Section 20 of this Agreement, including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by an
accounting firm (the “Accounting Firm”) selected in accordance with Paragraph 2
below. The Company shall use reasonable efforts to cause the Accounting Firm to
provide detailed supporting calculations both to the Company and Executive
within 15 business days before the event that results in the potential for an
excise tax liability for the Executive, which could include but is not limited
to a Change in Control and the subsequent vesting of any cash payments or
awards, or the Executive’s termination of employment, or such earlier time as is
required by the Company. The initial Gross-Up Payment, if any, as determined
pursuant to this Paragraph 1, shall be paid on the Executive’s behalf to the
applicable taxing authorities by no later than the date the Executive is
required to remit the taxes to such taxing authority. If the Accounting Firm
determines that no Excise Tax is payable to the Executive, the Company shall use
reasonable efforts to cause the Accounting Firm to furnish the Executive with a
written report indicating that he has substantial authority not to report any
Excise Tax on his federal income tax return. Any determination by the Accounting
Firm shall be binding upon the Company and Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Paragraph 3 below and the Executive thereafter is required to make a payment or
additional payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment,
increased by all applicable interest and penalties associated with the
Underpayment, shall be promptly paid by the Company to or for the benefit of the
Executive. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax at the highest marginal rate
of federal income taxation in the calendar year in which the Gross-Up Payment is
to be made and state and local income taxes on earned income at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the Effective Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

 

2.                  The Accounting Firm shall be a public accounting firm
proposed by the Company and agreed upon by the Executive. If the Executive and
the Company cannot agree on the firm to serve as the Accounting Firm within ten
(10) days after the date on which the Company proposed to the Executive a public
accounting firm to serve in such capacity, then the Executive and the Company
shall each select one accounting firm and those two firms shall jointly select
the accounting firm to serve as the Accounting Firm within ten (10) days after
being requested by the Company and the Executive to make such selection. The
Company shall pay the fees of the Accounting Firm.

 



 

 

 

3.                  The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than fifteen (15) business days after the
Executive knows of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the period ending
on the date that any payment of taxes with respect to such claim is due or the
thirty day period following the date on which the Executive gives such notice to
the Company, whichever period is shorter. If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall (i) give the Company any information reasonably
requested by the Company relating to such claim, (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company, (iii) cooperate with the Company in good faith in order effectively
to contest such claim, and (iv) permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including attorneys’ fees and any
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such representation and payment of costs and expenses.
Without limitation of the foregoing provisions of this Paragraph 3, the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect to
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax and income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other authority.

 

4.                  If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Paragraph 3 above, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Paragraph 3), promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).

 



 

 